Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 02/15/2019. In virtue of this communication, claims 1-20 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenzi (US 2013/0125231 A1). 

 	Regarding Claim 1 Kuenzi teaches the limitations "A wireless key device comprising: a wireless transceiver and antenna configured to communicate wirelessly with an access terminal and a server; (see fig. 1 and 2);
a processor configured to: authenticate the key device with the server (see fig. 2 (134) and par. 0004, where the processor is used to control the key device to become a “credentialed user” with the server); 
retrieve a filtered plurality of digital credentials from the server, the filtered plurality of digital credentials associated with a plurality of access terminals within a selected geographic proximity to the key device; (see fig. 3 (S5) and par. 0019-0021), where the key device receives a plurality of credentials 
poll the access terminal via the wireless transceiver and antenna for an access terminal identification which uniquely identifies the access terminal; identify a digital credential of the filtered plurality of digital credentials associated with the access terminal based on the access terminal identification; and (see fig. 3 (S1) and par. 0017, where key device polls access terminal using antenna to ID terminals in the vicinity, and fig. 3 (S7) and par. 0020, where the selected credential is identified);
transmit the selected digital credential to the access terminal via the wireless transceiver and antenna" (see fig. 3 (S8) and par. 0020). 

	Claims 9 and 19 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Kuenzi teaches the limitations "The wireless key device of claim 1, wherein the wireless transceiver and antenna are at least one of a near field communication, Bluetooth, Wi-Fi, and cellular transceiver and antenna, respectively" (see par. 0013, where lock and key transceivers are NFC, Bt or Wi-Fi). 

	Regarding Claim 3 Kuenzi teaches the limitations "The wireless key device of claim 1, further including a display and wherein the processor is further configured to render a list of a subset of the filtered plurality of digital credentials on the display" (see fig. 2 (142) and par. 0015 and 0020, where key device includes a display to display filtered credentials). 

 	Claim 10 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 4 Kuenzi teaches the limitations "The wireless key device of claim 3, further including an input device configured to receive user input and wherein the processor is further configured to receive a user input via the input device, selecting the digital credential from the subset of the filtered plurality of digital credentials" (see fig. 2 (140) and par. 0015 and 0018, where input device receives user input to select credentials). 

 	Claim 11 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 5 Kuenzi teaches the limitations "The wireless key device of claim 4, wherein selecting the digital credential further comprises retrieving the selected credential from the server upon receiving the user input" (see fig. 3 (S5) and par. 0018 and 0020, where upon user input key device retrieves credential from server). 

 	Claim 12 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 6 Kuenzi teaches the limitations "The wireless key device of claim 1, wherein the selected geographic proximity is based on a geographic location of the key device where at least one of the server receives the geographic location from the key device and the server determines the geographic location of the key device based on information associated with communication between the key device and the server" (see fig. 2 (138) and par. 0012 and 0015, wherein the processor is further configured to ascertain a location via GPS, and wherein the at least one among the plurality of digital 

 	Claim 13 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 7 Kuenzi teaches the limitations "The wireless key device of claim 6, wherein the processor is further configured to ascertain the geographic location of the key device via GPS" (see fig. 2 (138) and claim 6 above). 

	Regarding Claim 8 Kuenzi teaches the limitations "The wireless key device of claim 1, wherein the selected geographic proximity is at least one of a distance from the key device, a road travel distance from the key device, a zip code in the vicinity of the key device, a user defined region in proximity to the key device, and a geographic region" (see par. 0017, where proximity is based on geographic vicinity to access terminal from key device). 

 	Claim 15 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 16 Kuenzi teaches the limitations "The method of managing digital credentials of claim 9, wherein the polling an access terminal comprises at least one of: communicating with the access terminal by means of near field communication (NFC), and wherein the access terminal ID is an NFC tag; communicating with the access terminal by means of Bluetooth; communicating with the access terminal by means of Wi-Fi, and wherein the access terminal ID is a MAC address; and retrieving the access terminal ID is ascertainable from a bar code or label on the access terminal" (see par. 0018). 

	Regarding Claim 17 Kuenzi teaches the limitations "The method of managing digital credentials of claim 9, wherein the access terminal directly communicates only with the key device and other key devices" (see fig. 1 and par. 0011, where access terminal can communicate to more than one key device).  

	Regarding Claim 18 Kuenzi teaches the limitations "The method of managing digital credentials of claim 9, further comprising the server identifying a filter based on at least a set of user permissions and the geographic location of the key device and selecting a subset of the plurality of digital credentials based on the filter" (see fig. 3 (S2)(S5) and par. 0013, 0019-0020, where a filter is used and based on user permissions and GPS to define a subset of all of the user's credentials potentially applicable to access terminal 16a. (Step S3). This filter may exclude all credentials not previously associated with the access terminal ID of access terminal 16a, or may exclude only a subset of such credentials. This filtering process produces a narrowed credential pool and if any digital credentials are missing from key memory 136, processor 134 requests these credentials from server 14 via transceiver 132 and antenna 130). 

	Regarding Claim 20 Kuenzi teaches the limitations "The user authentication system of claim 19, wherein the access terminal is at least one of a wireless lock, an electronic banking terminal, and a vending machine" (see par. 0013, where access terminal is banking terminal or lock or machine operation systems). 




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David Bilodeau/
Primary Examiner, Art Unit 2648